Citation Nr: 1829324	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for depressive disorder, currently rated as 30 percent disabling, effective February 19, 2016, and 50 percent, thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether vacatur of a remand of the Board of Veterans' Appeals remanding the issues of increased rating for depressive disorder and TDIU, issued on May 16, 2018, is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from April 1964 to April 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On May 16, 2018, the Board remanded the issues of increased rating for depressive disorder and TDIU.

2.  On May 24, 2018, VA received notice that the Veteran died in August 2017; thereafter, the Board had no jurisdiction to adjudicate any of his pending claims for compensation on appeal.


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the May 16, 2018, Board decision, remanding the issues of an increased rating for depressive disorder and TDIU, have been met. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 20.904, 20.1302(a) (2017).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  However, such request must have been filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).

Regarding the issues of entitlement to an increased rating for depressive disorder and TDIU on appeal, such appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction. In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106.






							(Continued on the next page)


ORDER

The Board decision remanding the issues of an increased rating for depressive disorder and a TDIU, issued on May 16, 2018, is vacated.

The appeal is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


